Citation Nr: 0827395	
Decision Date: 08/13/08    Archive Date: 08/18/08

DOCKET NO.  04-23 017	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1. Entitlement to an initial rating in excess of 50 percent 
for post-traumatic stress disorder (PTSD).

2. Entitlement to a rating in excess of 20 percent for 
diabetes mellitus, type II, with erectile dysfunction, and 
diabetic nephropathy (herbicide).

3. Entitlement to a rating in excess of 10 percent for 
peripheral neuropathy of the left leg.

4. Entitlement to a rating in excess of 10 percent for 
peripheral neuropathy of the right leg.

5. Entitlement to a total disability rating based on 
individual unemployability (TDIU).




REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Timothy D. Rudy, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1966 to March 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2003 rating decision from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina, in which the veteran was 
granted service connection for PTSD and awarded an initial 50 
percent rating, effective March 12, 2003.  

This matter also arises from a March 2005 rating decision in 
which the RO continued the 20 percent rating for the 
veteran's service-connected diabetes mellitus, type II, with 
erectile dysfunction and diabetic nephropathy, and continued 
10 percent ratings for peripheral neuropathy for each leg.  

Finally, this matter also involves the veteran's appeal from 
a February 2004 rating decision in which the RO denied the 
veteran's TDIU claim.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claims herein decided has been accomplished.

2.  The evidence demonstrates that the veteran's service-
connected PTSD is manifested by no more than an occupational 
and social impairment with deficiencies in most areas such as 
work, family relations, judgment, thinking, or mood.  
Delusions, hallucinations, disorientation, etc., is not 
shown.

3.  Diabetes mellitus, type II, with erectile dysfunction, 
and diabetic nephropathy (herbicide) is manifested by the 
required use of an oral hypoglycemic agent and a restricted 
diet, without probative evidence of the need for insulin or 
the regulation of activities, episodes of ketoacidosis or 
hypoglycemic reactions requiring one or two hospitalizations 
per year or twice a month visits to a diabetic care provider, 
or a progressive loss of weight and strength because of the 
disorder; there is also no evidence of penile deformity or of 
albumin and casts with a history of acute nephritis.

4.  Peripheral neuropathy of the left leg is manifest by no 
more than mild symptoms and signs.

5.  Peripheral neuropathy of the right leg is manifest by no 
more than mild symptoms and signs.

6.  The evidence of record demonstrates that the veteran has 
been precluded from maintaining substantially gainful 
employment by reason of service connected disabilities.


CONCLUSIONS OF LAW

1.  The criteria for an initial 70 percent rating, but no 
higher, for PTSD have been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 3.321, 
4.1, 4.2, 4.3, 4.7, 4.10, 4.130, Diagnostic Code (DC) 9411 
(2007).

2.  The criteria for entitlement to a rating in excess of 20 
percent for diabetes mellitus, type II, with erectile 
dysfunction, and diabetic nephropathy (herbicide), have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 4.3, 4.7, 4.115b, 4.119, DCs 7522, 7541, 
7913 (2007).

3.  The criteria for a rating in excess of 10 percent for 
peripheral neuropathy of the left leg have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 4.124a, DC 8699-8620 (2007).

4.  The criteria for a rating in excess of 10 percent for 
peripheral neuropathy of the right leg have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 4.124a, DC 8699-8620 (2007).

5.  The criteria for a total disability rating based on 
individual unemployability have been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.340, 
4.16 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court), have been fulfilled 
by information provided to the veteran in letters from the RO 
dated in December 2004 and August 2005.  These letters 
notified the veteran of VA's responsibilities in obtaining 
information to assist the veteran in completing his claims 
and identified the veteran's duties in obtaining information 
and evidence to substantiate his claims.  Thereafter, these 
claims were reviewed and a supplemental statement of the case 
was issued in March 2006, July 2006, and April 2008.  (See 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  See also Mayfield v. Nicholson, 19 
Vet. App. 103, 110 (2005), reversed on other grounds, 444 
F.3d 1328 (Fed. Cir. 2006), Dingess/Hartman v. Nicholson, 20 
Vet. App. 473 (2006); Mayfield v. Nicholson, 20 Vet. App. 537 
(2006)). 

During the pendency of this appeal, the Court in 
Dingess/Hartman found that the VCAA notice requirements 
applied to all elements of a claim.  An additional notice as 
to these matters was provided in March 2006 and April 2007. 

The Board acknowledges a recent decision from the Court that 
provided additional guidance regarding the content of the 
notice that is required to be provided under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) in claims involving 
increased compensation benefits.  See Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  In that decision, the Court 
stated that for an increased compensation claim, 38 U.S.C.A. 
§ 5103(a) requires, at a minimum, that VA notify the claimant 
that, to substantiate a claim, the claimant must provide, or 
ask VA to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life.  Further, if the diagnostic code under which the 
claimant is rated contains criteria necessary for entitlement 
to a higher disability rating that would not be satisfied by 
the claimant demonstrating a noticeable worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life (such as a 
specific measurement or test result), VA must provide at 
least general notice of that requirement to the claimant.  
Id.  

While Vazquez-Flores does not apply to an initial ratings 
claim, the veteran was clearly not provided this more 
detailed notice regarding his other claims.  However, he 
received notice of the criteria for higher ratings in the May 
2005 statement of the case and notice of examples of lay and 
medical evidence in the March 2006 Dingess notice.  Further, 
the Board finds that the veteran, through written statements 
made to VA, such as in his June 2004 Notice of Disagreement 
and in his June 2005 substantive appeal, has demonstrated 
actual knowledge of all relevant VA laws and regulations.  
See Sanders v. Nicholson, 487 F.3d 881, 889 (Fed. Cir. 2007).  
As such, the Board finds that the veteran is not prejudiced 
based on this demonstrated actual knowledge.  

The notice requirements pertinent to the issues on appeal 
have been met and all identified and authorized records 
relevant to these matters have been requested or obtained.  
The Board finds that the available medical evidence is 
sufficient for an adequate determination.  There has been 
substantial compliance with all pertinent VA laws and 
regulations and to move forward with these claims would not 
cause any prejudice to the appellant.

Increased Ratings

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 2002 & Supp. 
2007); 38 C.F.R. Part 4 (2007).  Separate diagnostic codes 
identify the various disabilities.  Where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7 
(2007).  

The Court has held that a claim for a higher rating when 
placed in appellate status by disagreement with the original 
or initial rating award (service connection having been 
allowed, but not yet ultimately resolved), remains an 
"original claim" and is not a new claim for an increased  
rating.  See Fenderson v. West, 12 Vet. App. 119 (1999).  In 
such cases, separate compensable ratings may be assigned for 
separate periods of time if such distinct periods are shown 
by the competent evidence of record during the pendency of 
the appeal, a practice known as "staged" ratings.  Id. at 
126.

As for the other claims, in order to evaluate the level of 
disability and any changes in condition, it is necessary to 
consider the complete medical history of the veteran's 
condition. Schafrath v. Derwinski, 1 Vet.App. 589, 594 
(1991).  However, where an increase in the level of a 
service-connected disability is at issue, the primary concern 
is the present level of disability.  Francisco v. Brown, 7 
Vet.App. 55 (1994).  Nevertheless, the Board acknowledges 
that a claimant may experience multiple distinct degrees of 
disability that might result in different levels of 
compensation from the time the increased rating claim was 
filed until a final decision is made.  Hart v. Mansfield, 21 
Vet. App. 505 (2007). Therefore, the analysis for those 
claims is undertaken with consideration of the possibility 
that different ratings may be warranted for different time 
periods.

It is the responsibility of the rating specialist to 
interpret reports of examination in the light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2 
(2007).

Consideration of factors wholly outside the rating criteria 
constitutes error as a matter of law.  Massey v. Brown, 7 
Vet. App. 204, 207-08 (1994).  Evaluation of disabilities 
based upon manifestations not resulting from service-
connected disease or injury and the pyramiding of ratings for 
the same disability under various diagnoses is prohibited.  
38 C.F.R. § 4.14 (2007).

It is the defined and consistently applied policy of the 
Department of Veterans Affairs to administer the law under a 
broad interpretation, consistent, however, with the facts 
shown in every case.  When after careful consideration of all 
procurable and assembled data, a reasonable doubt arises 
regarding the degree of disability such doubt will be 
resolved in favor of the claimant.  38 C.F.R. § 4.3 (2006).


PTSD
Laws and Regulations

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the veteran's 
capacity for adjustment during periods of remission.  The 
rating agency shall assign an evaluation based on all the 
evidence of record that bears on occupational and social 
impairment rather than solely on the examiner's assessment of 
the level of disability at the moment of the examination.  38 
C.F.R. § 4.126(a) (2007).  When evaluating the level of 
disability from a mental disorder, the rating agency will 
consider the extent of social impairment, but shall not 
assign an evaluation solely on the basis of social 
impairment.  38 C.F.R. § 4.126(b).  


General Rating Formula for Mental Disorders:
Rati
ng
Total occupational and social impairment, due to such 
symptoms as:
 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; 
grossly inappropriate behavior; 
persistent danger of hurting self or others; 
intermittent inability to perform activities of daily 
living (including maintenance of minimal personal 
hygiene); 
disorientation to time or place; memory loss for names 
of close relatives, own occupation, or own name
100
Occupational and social impairment, with deficiencies 
in most areas, such as work, school, family relations, 
judgment, thinking, or mood, due to such symptoms as:
70 
suicidal ideation; obsessional rituals which interfere 
with routine activities; 
speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; 
impaired impulse control (such as unprovoked 
irritability with periods of violence); 
spatial disorientation; neglect of personal appearance 
and hygiene; 
difficulty in adapting to stressful circumstances 
(including work or a worklike setting); 
inability to establish and maintain effective 
relationships

Occupational and social impairment with reduced 
reliability and productivity due to such symptoms as:
50
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a 
week; 
difficulty in understanding complex commands; 
impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting 
to complete tasks); 
impaired judgment; impaired abstract thinking; 
disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships

Occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine 
behavior, self-care, and conversation normal), due to 
such symptoms as:
30
depressed mood, 
anxiety, 
suspiciousness, 
panic attacks (weekly or less often), 
chronic sleep impairment, 
mild memory loss (such as forgetting names, directions, 
recent events)

Occupational and social impairment due to mild or 
transient symptoms which decrease work efficiency and 
ability to perform occupational tasks only during 
periods of significant stress, or;
10
symptoms controlled by continuous medication

A mental condition has been formally diagnosed, but 
symptoms are not severe enough either to interfere with 
occupational and social functioning or to require 
continuous medication
0

38 C.F.R. § 4.130, Diagnostic Code 9411 (2007).

The Court has held that global assessment of functioning 
(GAF) scale scores reflect the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 
240, 242 (1995); Richard v. Brown, 9 Vet. App. 266 (1996) 
(citing the American Psychiatric Association's DIAGNOSTIC AND 
STATISTICAL MANUAL FOR MENTAL DISORDERS (4th ed.) (DSM-IV), 
p. 32).



Global Assessment of Functioning Scale

61-70 
Some mild symptoms (e.g., depressed mood and mild insomnia OR 
some difficulty in social, occupational, or school 
functioning (e.g., occasional truancy, or theft within the 
household), but generally functioning pretty well, has some 
meaningful interpersonal relationships.

51-60 
Moderate symptoms (e.g., flat affect and circumstantial 
speech, occasional panic attacks) OR moderate difficulty in 
social, occupational, or school functioning (e.g., few 
friends, conflicts with peers or co-workers).

41-50 
Serious symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) OR any serious impairment in 
social, occupational, or school functioning (e.g., no 
friends, unable to keep a job).

31-40 
Some impairment in reality testing or communication (e.g., 
speech is at times illogical, obscure, or irrelevant) OR 
major impairment in several areas, such as work or school, 
family relations, judgment, thinking, or mood.

21-30
Behavior is considerably influenced by delusions or 
hallucinations OR serious impairment in communication or 
judgment (e.g., sometimes incoherent, acts grossly 
inappropriately, suicidal preoccupation) OR inability to 
function in almost all areas (e.g., stays in bed all day; no 
job, home, or friends).

See 38 C.F.R. § 4.130 (2007) (the nomenclature employed in 
the schedule is based upon the DSM-IV, which includes the GAF 
scale).  



Factual Background and Analysis

A medical record by Dr. J.C.L. at the Goldsboro Psychiatric 
Clinic dated in April 2003 and March 2004 noted a private 
psychiatric examination of the veteran.  The veteran 
complained of daily intrusive thoughts and flashbacks, 
distressing dreams at least three times a week, distress at 
exposure to triggers, avoidance of conversation or topics 
that reminded him of past trauma, anhedonia, nightly sleep 
disturbance, irritability and angry outbursts, memory 
problems, hypervigilance, and exaggerated startle response.  
He could not tolerate people standing behind him and had a 
restless sleep every night.  He also reported depressive 
symptoms including: depressed mood, anhedonia, decreased 
energy, thoughts of death, and crying spells as often as 
three times a week.  He denied suicidal ideation.  The 
veteran also reported frequent auditory hallucinations or 
illusions when no one else was around and infrequent visual 
hallucinations, such as shadows in his peripheral vision.  He 
often heard his name called or cars in the driveway or the 
doorbell.  He reported severe memory disturbances and 
difficulty remembering what he had read.  In addition, the 
veteran reported a past history of severe alcohol abuse, 
though he had been sober since 1990.

The examination record noted that the veteran was a widower 
who lived alone since his wife's death in 2000, that he last 
worked in March 2000, and was currently disabled with Social 
Security disability benefits.  The examiner found that the 
veteran had difficulty interacting with others; specifically 
irritability and frequent angry outbursts prevented 
meaningful interactions or relationships with friends.  The 
veteran was cooperative with normal speech and dress.  No 
hallucinations or delusions were noted nor were suicidal or 
homicidal ideations.  Judgment and insight were listed as 
fair.  A drug regimen was adopted.  Dr. J.C.L. diagnosed 
chronic PTSD, chronic dysthymia, and a history of substance 
abuse and assigned a GAF score of 30.  The examiner opined 
that the veteran was unable to sustain social and work 
relationships and, therefore, was permanently and totally 
disabled and unemployable.

The veteran underwent a VA examination in July 2003.  He 
complained of recurring nightmares about artillery fire 
approximately three times a week.  When he awoke he was 
anxious and had to get up and walk around to settle down.  
During the day he was on guard.  He felt like he heard people 
there when there was really no one there.  He hated for 
people to stand behind him.  He also worried a lot during the 
day and was very anxious, tense and jumpy.  He got very 
irritable and frustrated with people.  He also complained of 
a lot of depression that grew worse after his wife died in 
2000.  The war in Iraq also made him feel worse, especially 
when he heard about explosions near soldiers.  The examiner 
noted that the veteran was on Social Security disability from 
1989 to 1998 due to his back, but went back to work in 
computer customer service until 2000 when he again went on 
some type of disability.  The veteran said that he lived 
alone and took care of some activities of daily living, but 
had no social activities.  On examination, the veteran was 
cooperative and neatly groomed and his speech was spontaneous 
and logical.  Hallucinations, delusions, paranoia, and 
homicidal and suicidal ideations were denied.  The examiner 
noted isolation and loss of self-confidence with nightmares, 
intrusive memories, startle, and hypervigilance.  He also 
noted moderate depression, mild psychomotor retardation, and 
mild to moderate anxiety dependent on circumstances.  
Judgment was good, insight poor, and intelligence average.  
The examiner diagnosed PTSD with no other psychiatric 
diagnosis and assigned a GAF score of 50 with moderate social 
and industrial impairment.  

VA outpatient treatment records in late 2003 indicated that 
the veteran participated in a Stress Management Group at the 
VA Medical Center (VAMC).  

In January 2004, a VA staff psychiatrist discussed a 
treatment plan with the veteran and assigned a GAF score of 
65.

A March 2004 VA medical record noted that the veteran felt 
depressed, but denied being suicidal.

The veteran underwent another VA examination in February 
2005.  The veteran submitted a typewritten list of symptoms 
similar to those outlined in the April 2003 private 
examination of Dr. J.C.L. noted above.  During the 
examination interview, the veteran complained of sleeping 
problems-waking up with nightmares and in a cold sweat and 
anxious about three times a week after dreaming of combat.  
He said that he heard sounds during the day and saw things 
out of the corner of his eye though no one was there.  He 
reported a lot of anxiety and depression.  He felt a little 
bit worse since he started treatment.  He still had a lot of 
startle and hypervigilance and crying spells.  He denied 
flashbacks.  He thought of death some.  He did have intrusive 
thoughts and was depressed.  He lived alone, but his son kept 
the yard up.  He was socially isolated and withdrawn.  On 
mental status examination, the veteran was noted cooperative 
and polite and was neatly groomed.  His speech was 
spontaneous and logical.  There were no hallucinations, 
delusions, or paranoia, and he was not suicidal or homicidal.  
The examiner noted that the veteran lost self-confidence and 
felt worthless and hopeless.  A history of irritability also 
was noted as well as poor concentration, poor insight, and 
depression with psychomotor retardation.  The examiner 
diagnosed PTSD and no other psychiatric disorder and assigned 
a GAF score of 45.  

A November 2005 VA psychological consultation and mental 
health evaluation note by an extern and endorsed by a VA 
psychologist showed a diagnosis of PTSD with an assigned GAF 
score of 40.  A VA mental health comprehensive assessment 
note later that month by a social worker and endorsed by a 
senior clinical social worker and a VA psychologist showed a 
diagnosis of chronic PTSD and a depressive disorder not 
otherwise specified with an assigned GAF score of 46.

A December 2005 VA initial treatment plan for PTSD noted both 
PTSD and depression as clinical disorders and assigned a GAF 
score of 45.

The veteran underwent a VA examination in December 2005.  He 
complained that he saw things out of the corner of his eye, 
that he had nightmares two or three times a week, sleep 
disturbance, intrusive thoughts, anxiety, startle response, 
hypervigilance, a short temper, and that he was uncomfortable 
in crowds.  He lived with his wife and did very few chores 
about the house because of his back.  He had few friends and 
occasionally went to church.  He had not worked since a motor 
vehicle accident.  He did not have many social relationships, 
and not many recreational and leisure pursuits.  On mental 
status examination, the veteran was cooperative and 
appropriately dressed.  His mood was rather tense and curt.  
He denied homicidal or suicidal ideation.  There were no 
delusions or hallucinations.  He was oriented in three 
spheres and his memory appeared good.  Insight and judgment 
were noted as adequate.  The physician diagnosed PTSD and 
assigned a GAF score of 48.  The examiner opined that the 
veteran's irritability, which would present difficulties in 
an employment setting, did not in and of themselves preclude 
employment.

VA outpatient medical records in 2006 noted the veteran's 
participation in a 9-month PTSD coping skills group therapy 
program.  

A March 2006 VA psychiatric clinic medical record noted that 
the veteran's PTSD symptoms continued on a daily basis.  It 
also was noted that the veteran had not worked since 2000 
because of symptoms of his condition and that he was 
currently on disability.  He remarried in 2005.  The VA 
psychiatrist assigned a GAF score of 45 and opined that the 
veteran was clearly unemployable because of PTSD and did not 
appear employable in the near or foreseeable future.

An April 2006 VA medical record noted the veteran's 
participation in a coping skills group in group psychotherapy 
and the assignment of a GAF score of 46.

A May 2006 VA psychiatric clinic medical note reflected a 
comprehensive evaluation upon the veteran's move from North 
Carolina to Washington, D.C.  The veteran complained of 
flashbacks, nightmares, exaggerated startle response, 
intrusive images, avoidance behaviors, irritable feelings, 
and mood swings.  He said that recent medication had little 
effect on his symptoms.  In addition, he also complained of 
dysphoria, inertia, listlessness, anxiety, easy agitation, 
irritability, nightmare ridden sleep, cognitive 
deterioration, feelings of hopelssess and worthlessness, 
anhedonia, and social isolation.  He felt that life was not 
worth living and had occasional thoughts of ending it all.  
He reported that he heard in the past knocks on the door, 
bells ringing, and horns blowing, but did not see anything 
when he looked around.  It was noted that the veteran's 
parents were deceased, that he had two living sisters with 
whom he had an okay relationship, and that he was in his 
second marriage and had no offspring.  He was a high school 
graduate and had two years of technical school.  He no longer 
smoked or drank.  The doctor diagnosed PTSD and dysthymic 
disorder, and assigned a GAF score of 47.  

A June 2006 VA psychiatric clinic medical note indicated that 
the veteran had occasional suicidal thoughts with no intent 
to carry them out.  He endorsed hearing bells, horns and cars 
in front of his house.  The physician assigned a GAF score of 
48.

An August 2006 VA psychiatric clinic medical record revealed 
that the veteran had active PTSD symptoms, including staying 
awake at night listening for footsteps.  He thought he heard 
people talking to him, voices talking to each other, and 
doorbells ringing.  When he did fall asleep, he frequently 
awoke, likely due to a combination of sleep apnea and PTSD 
symptoms.  On mental status examination, the veteran was 
noted as cooperative with good hygiene, but his mood was not 
too good; affect was mildly dysphoric with a constricted 
range; speech normal; thought process logical; no suicidal or 
homicidal ideations or auditory and visual hallucinations or 
paranoia.  Judgment and insight were adequate for safety.  
The physician diagnosed chronic PTSD.

VA outpatient medical records in late 2006 noted the veteran 
participated in group counseling.  Assigned GAF scores 
included a 48, 50, 56, and 58.  

A May 2007 VA psychiatric clinic medical record noted that 
the veteran felt "worse than ever" for a variety of 
complaints, including worry over the illness of his wife.  He 
complained of sleep difficulties, isolation, ruminating about 
past trauma, intrusive thoughts about combat, feelings of 
hopelessness and helplessness, and transient passive suicidal 
ideation.  He denied active suicidal intent or plans.  On 
mental status examination, the veteran was casually dressed 
with his left foot in a cast, and had a dysphoric affect, was 
fatigued and pained and briefly tearful.  Speech was normal 
and thought process was logical.  Thought content was 
significant for recent passive suicidal ideation, and 
auditory hallucinations of footsteps and hypervigilance were 
noted.  Judgment and insight were noted as fair.  There were 
no visual hallucinations or frank paranoia.  The physician 
diagnosed chronic PTSD and depression not otherwise stated 
and assigned a GAF score of 44.  She opined that, given the 
severity of the veteran's acute presentation and chronic 
symptoms of PTSD and depression, that it was her clinical 
opinion that the veteran was fully disabled by his 
psychiatric illness and was unemployable.

In a signed statement submitted in May 2007, the veteran 
wrote that his PTSD became very bad in late March 2000.  He 
also stated that he felt like "ending it all several 
times."  He also noted that his concentration was not good 
and that he shook a lot and sweated a lot.  

Based on the evidence of record, the Board finds the 
veteran's service-connected PTSD is manifested by 
occupational and social impairment, with deficiencies in most 
areas such as work, family relations, judgment, thinking, or 
mood.  VA examination findings include GAF scores ranging 
from 30 to 65 with many assigned in the 40s.  As noted above, 
scores from 41 to 50 reflect serious symptoms or serious 
impairment in social, occupational, or school functioning.  
The July 2003, February 2005 and December 2005 VA examination 
findings and more recent VA outpatient medical records 
demonstrate current PTSD symptoms including: severe sleeping 
problems, an inability to perform work tasks, an inability to 
establish and maintain effective relationships, flashbacks, 
exaggerated startle response, intrusive thoughts, 
irritability, isolation, occasional suicidal thoughts, 
auditory hallucinations, hypervigilance, anxiety, depression 
with psychomotor retardation, crying spells, poor 
concentration, and poor insight.  Such symptoms warrant a 70 
percent rating.

There is no probative evidence of PTSD symptoms such as gross 
impairment in thought processes or communication, persistent 
delusions or hallucinations, grossly inappropriate behavior, 
or a persistent danger of hurting self or others.  Nor is 
there probative evidence of symptoms such as disorientation 
to time or place or memory loss for names of close relatives, 
own occupation, or own name.  The Board notes that in this 
case there is no evidence of total social impairment making 
an initial rating of 70 percent, rather than 100 percent, the 
proper evaluation.  Therefore, the Board finds a rating in 
excess of 70 percent is not warranted for the veteran's 
service-connected PTSD.  



Diabetes and Peripheral Neuropathy
Laws and Regulations

791
3
Diabetes mellitus
Rati
ng

Requiring more than one daily injection of insulin, 
restricted diet, and regulation of activities 
(avoidance of strenuous occupational and 
recreational activities) with episodes of 
ketoacidosis or hypoglycemic reactions requiring at 
least three hospitalizations per year or weekly 
visits to a diabetic care provider, plus either 
progressive loss of weight and strength or 
complications that would be compensable if 
separately evaluated
100

Requiring insulin, restricted diet, and regulation 
of activities with episodes of ketoacidosis or 
hypoglycemic reactions requiring one or two 
hospitalizations per year or twice a month visits 
to a diabetic care provider, plus complications 
that would not be compensable if separately 
evaluated
60

Requiring insulin, restricted diet, and regulation 
of activities
40

Requiring insulin and restricted diet, or; oral 
hypoglycemic agent and restricted diet
20

Manageable by restricted diet only
10
Note (1): Evaluate compensable complications of diabetes 
separately unless they are part of the criteria used to 
support a 100 percent evaluation. Noncompensable 
complications are considered part of the diabetic process 
under diagnostic code 7913.
Note (2): When diabetes mellitus has been conclusively 
diagnosed, do not request a glucose tolerance test solely for 
rating purposes.

754
1
Renal involvement in diabetes mellitus, sickle cell 
anemia, systemic lupus erythematosus, vasculitis, or 
other systemic disease processes:

Rate as renal dysfunction.

Renal dysfunction:
Rati
ng
Requiring regular dialysis, or precluding more than 
sedentary activity from one of the following: 
persistent edema and albuminuria; or, BUN more than 
80mg%; or, creatinine more than 8mg%; or, markedly 
decreased function of kidney or other organ systems, 
especially cardiovascular
100
Persistent edema and albuminuria with BUN 40 to 80mg%; 
or, creatinine 4 to 8mg%; or, generalized poor health 
characterized by lethargy, weakness, anorexia, weight 
loss, or limitation of exertion
80
Constant albuminuria with some edema; or, definite 
decrease in kidney function; or, hypertension at least 
40 percent disabling under diagnostic code 7101
60
Albumin constant or recurring with hyaline and granular 
casts or red blood cells; or, transient or slight edema 
or hypertension at least 10 percent disabling under 
diagnostic code 7101
30
Albumin and casts with history of acute nephritis; or, 
hypertension non-compensable under diagnostic code 7101


752
2
Penis, deformity, with loss of 
erectile power
2
0

Sciatic Nerve.
852
0
Paralysis of:
Rati
ng

Complete; the foot dangles and drops, no active 
movement possible of muscles below the knee, 
flexion of knee weakened or (very rarely) lost
80

Incomplete:

  Severe, with marked muscular atrophy
60

  Moderately severe
40

  Moderate
20

  Mild
10
862
0
Neuritis.

The term "incomplete paralysis" indicates a degree of lost or 
impaired function substantially less than the type picture 
for complete paralysis given with each nerve, whether due to 
varied level of the nerve lesion or to partial regeneration.  
When the involvement is wholly sensory, the rating should be 
for the mild, or at most, the moderate degree.  The ratings 
for the peripheral nerves are for unilateral involvement; 
when bilateral the rating should include the application of 
the bilateral factor.  38 C.F.R. § 4.124a (2007).

Factual Background and Analysis

The veteran was granted service connection for diabetes 
associated with herbicide exposure in an April 2002 rating 
decision, pursuant to the provisions of 38 C.F.R. § 4.119, DC 
7913.  Subsequently, in an October 2002 rating decision, he 
was granted service connection for peripheral neuropathy for 
each leg, secondary to his service-connected diabetes, 
pursuant to 38 C.F.R. § 4.124a, DC 8699-8620.  All three 
ratings were effective December 11, 2001.

Private medical records dated March 2002, June 2003, and July 
2003 revealed that the veteran's diabetes required an oral 
hypoglycemic agent and restricted diet or a restricted diet 
and insulin.  Neurological complications or peripheral 
neuropathies due to diabetes also were noted.

The veteran underwent VA examinations in September 2002.  The 
veteran reported fasting blood sugar ranging from 90 to 140 
mg/dl, that he took Glyburide, that he was sexually impotent, 
and that his feet experienced numbness.  On examination, the 
veteran was found grossly overweight at 326 pounds.  
Decreased sensation in both feet did not extend up the legs, 
according to a PACT monofilament tester.  Bilateral absence 
of patellar reflexes was noted and that the veteran had 
bilateral intact Achilles reflexes.  A penile implant and 
inflator were palpable through the scrotum.  The examiner 
diagnosed diabetes mellitus, type II; erectile dysfunction 
with implanted prosthesis; and peripheral neuropathy 
manifested by decreased sensation of both feet and by 
impotence.  A VA optometrist examiner diagnosed no apparent 
diabetic retinopathy for either eye.  

An abnormality regarding positive microalbumin was noted.  
Subsequently, in a January 2003 note, a VA physician wrote 
that positive microalbumin in a patient with type II diabetes 
was an indication of diabetic neuropathy.

A September 2003 VA outpatient medical record noted that 
recent laboratory data revealed elevated glucose levels and 
that the veteran took Glipizide.  It was noted that the 
veteran usually skipped breakfast and overate at supper.

A March 2004 VA outpatient medical record noted that the 
veteran had a 2,000-calorie cardiac American Dietetic 
Association (ADA) diet, but that he had gained eight pounds 
over the previous six months.  The veteran wanted another 
copy of the diet plan as he ate out a lot because he did not 
cook.

The veteran underwent a VA examination in February 2005.  It 
was noted that the veteran was not really following a diet, 
that he was morbidly obese with no recent change, that no 
activities had been restricted due to diabetes, and that he 
took Glipizide.  On neurological examination, decreased to 
absent microfilament testing of bilateral feet extended up to 
the knees, which was noted as difficult to evaluate because 
of his spinal neuropathy.  A penile implant and a past record 
of positive albuminuria were noted.  The examiner diagnosed 
diabetes mellitus, type 2; neuropathy of the bilateral lower 
extremities; and nephropathy.  Another examiner that same day 
diagnosed diabetes without any ophthalmic signs.

April 2005 VA medical records revealed that the veteran took 
a diabetic class.

A May 2005 VA medical record revealed the veteran's 1800-
calorie ADA cardiac diet, that recent laboratory data showed 
a high glucose level, and that the veteran had some low blood 
sugar levels.  It was noted that the veteran conceded that he 
did not always eat regular meals.

An August 2005 VA medical record noted the veteran's penile 
prosthesis.  It was noted that he had satisfying intercourse 
at least half the time.  He has been assigned special monthly 
compensation based on the loss of use of a creative organ.

A November 2005 VA nutrition assessment revealed that the 
veteran had received a diabetic heart healthy diet education 
from the VA, that he ate 2 to 3 meals daily, and that these 
meals appeared to be somewhat balanced.  The veteran 
attributed weight gain to being on steroids for another 
condition.  

The veteran underwent another VA examination in December 
2005.  It was noted that the veteran had not had ketoacidosis 
or hypoglycemic reactions, that he was on an ADA restricted 
diet, that his activities were not restricted due to 
diabetes, and that he took Glipizide.  It also was noted that 
the veteran had erectile dysfunction and a penile prosthesis 
and numbness in his feet.  The VA physician diagnosed 
diabetes mellitus, type II, with diabetic neuropathy and 
nephropathy; erectile dysfunction secondary to diabetes; and 
hypertension not secondary to diabetes.  Another VA examiner 
diagnosed no diabetic retinopathy or other retinal pathology 
for either eye.

VA outpatient medical records in 2006 noted that the veteran 
participated in aquatic therapy for eight weeks, in part, to 
stretch and strengthen his lower extremities.

February 2006 VA medical records revealed the veteran's 
adherence to a meal plan devoted to low sodium and low 
cholesterol and that his diabetes was under good control with 
Glipizide.

Based upon the evidence of record, the Board finds the 
veteran's service-connected diabetes mellitus is manifested 
by no more than the required use of an oral hypoglycemic 
agent and a restricted diet.  There is no probative evidence 
demonstrating the need for insulin or the regulation of 
activities because of diabetes mellitus.  Nor is there any 
evidence of episodes of ketoacidosis or hypoglycemic 
reactions requiring one or two hospitalizations per year or 
twice a month visits to a diabetic care provider, or a 
progressive loss of weight and strength because of this 
disorder.  In addition, there is no evidence of penile 
deformity or albumin and casts with a history of acute 
nephritis.  Therefore, the Board finds that a rating in 
excess of 20 percent for the veteran's service-connected 
diabetes mellitus, type II, with erectile dysfunction and 
diabetic nephropathy (herbicide), is not warranted.  As noted 
he is assigned special monthly compensation for the loss of 
use of a creative organ.

Based on the evidence of record, the Board also finds that a 
rating in excess of 10 percent for peripheral neuropathy of 
either the left leg or the right leg is not warranted at any 
time during the appeal period.  There has been no objective 
manifestation of moderate incomplete paralysis of the sciatic 
nerve.  38 C.F.R. § 4.124a.

In this matter, the Board finds the VA examinations of 
September 2002, February 2005, and December 2005 persuasive.  
The September 2002 and December 2005 examiners indicated that 
they reviewed the claims file, and they commented on the 
evidence of the veteran's prior medical history.  They gave 
the veteran full examinations, interviewed the veteran, and 
provided adequate reasons and bases for their opinions.  
Based on their reports, the symptomatology of the veteran's 
peripheral neuropathy of both the left lower extremity and 
the right lower extremity, decreased sensation or numbness in 
both feet, is best described as mild. 

The Board has chosen to characterize the veteran's disorder 
under Diagnostic Code 8699-8620 as neurological findings in 
Social Security Administration (SSA) medical records 
associated with the claims file showed surgery in 1989 for 
severe left sciatica pain due to spinal radiculopathy, and 
the February 2005 VA examiner specifically noted the 
veteran's peripheral neuropathy was difficult to evaluate 
because of his non-service connected spinal neuropathy.  The 
Board also has considered rating the veteran's service-
connected disabilities under a different Diagnostic Code, but 
finds none that may be assigned on the facts of record or 
which would avail the veteran of a higher disability rating.  
The assignment of a particular Diagnostic Code is 
"completely dependent on the facts of a particular case."  
See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One 
Diagnostic Code may be more appropriate than another based on 
such factors as an individual's relevant medical history, the 
current diagnosis, and demonstrated symptomatology.  Any 
change in a Diagnostic Code by a VA adjudicator must be 
specifically explained.  See Pernorio v. Derwinski, 2 Vet. 
App. 625, 629 (1992).

Throughout the appeal period there has been no objective 
medical evidence of: moderate incomplete paralysis of the 
sciatic nerve (DC 8520); moderate incomplete paralysis of the 
external popliteal nerve (DC 8521); moderate incomplete 
paralysis of the musculocutaneous nerve (DC 8522); moderate 
incomplete paralysis of the anterior tibila nerve (DC 8523); 
moderate incomplete paralysis of the internal popliteal nerve 
(DC 8524); moderate incomplete paralysis of the posterior 
tibial nerve (DC 8525); or moderate incomplete paralysis of 
the anterior crural nerve (DC 8526).  38 C.F.R. § 4.124a.

The Board has carefully considered the veteran's personal 
report of his symptoms and finds them competent regarding 
what the veteran is able to experience through his senses.  
However, while the veteran is competent to report what comes 
to him through his senses, he does not have medical 
expertise.  See Layno v. Brown, 6 Vet. App. 465 (1994).  As 
the veteran does not have medical expertise, the Board finds 
his statements to be less persuasive than the September 2002, 
February 2005, and December 2005 reports from the VA 
examiners.

The Board acknowledges the veteran's contentions, and those 
of his service representative, that his disabilities are more 
severely disabling.  However, neither the veteran nor his 
representative is a licensed medical practitioner and neither 
is competent to offer opinions on questions of medical 
causation or diagnosis.  See Grottveit v. Brown, 5 Vet. App. 
91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the claimant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the 
evidence is against these claims and against awarding 
different ratings for different time periods.  See Hart, 
supra.



TDIU
Laws and Regulations

Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities: Provided, 
That, if there is only one such disability, this disability 
shall be ratable at 60 percent or more, and that, if there 
are two or more disabilities, there shall be at least one 
disability ratable at 40 percent or more, and sufficient 
additional disability to bring the combined rating to 70 
percent or more.  It is provided further that the existence 
or degree of nonservice-connected disabilities or previous 
unemployability status will be disregarded where the 
percentages referred to in this paragraph for the service-
connected disability or disabilities are met and in the 
judgment of the rating agency such service-connected 
disabilities render the veteran unemployable.  38 C.F.R. 
§ 4.16(a) (2007).

Where a veteran meets the schedular criteria for 
consideration of unemployability under 38 C.F.R. § 4.16(a), 
the only remaining question is whether the veteran is unable 
to secure or follow a substantially gainful occupation as a 
result of his service-connected disabilities.

Age may not be considered as a factor in evaluating service-
connected disability; and unemployability, in service-
connected claims, associated with advancing age or 
intercurrent disability, may not be used as a basis for a 
total disability rating.  38 C.F.R. § 4.19 (2007).

The Court has held that in determining whether the veteran is 
entitled to a total disability rating based upon individual 
unemployability neither his nonservice-connected disabilities 
nor his advancing age may be considered.  Van Hoose v. Brown, 
4 Vet. App. 361 (1993). The sole fact that a claimant is 
unemployed or has difficulty obtaining employment is not 
enough.  A high rating in itself is a recognition that the 
impairment makes it difficult to obtain and keep employment.  
The question is whether the veteran is capable of performing 
the physical and mental acts required by employment, not 
whether the veteran can find employment.  Id.

A total rating for compensation purposes based on 
unemployability will be granted when the evidence shows that 
the veteran, by reason of his service-connected disabilities, 
is precluded from obtaining or maintaining any gainful 
employment consistent with his education and occupational 
experience.  38 C.F.R. §§ 3.340, 3.341 (2007).

Factual Background and Analysis

As decided above, the veteran now meets the schedular 
criteria for unemployability where one service-connected 
disability is rated at 60 percent or more.  See 38 C.F.R. 
§ 4.16(a).  Here, the veteran is now rated 70 percent for his 
service-connected PTSD.  The only remaining question is 
whether the veteran is unable to secure or follow a 
substantially gainful occupation as a result of his service-
connected disabilities.  

SSA records associated with the claims file revealed that the 
veteran was granted Social Security disability benefits in 
the 1990s for a back disorder.

As noted above, the private opinion of Dr. J.C.L. in April 
2003 was to the effect that the veteran, due to his PTSD and 
an assigned GAF score of 30, was unable to sustain social and 
work relationships and was permanently and totally disabled 
and unemployable.

In his October 2003 application for TDIU, the veteran stated 
that his PTSD was the service-connected disability that 
prevented him from following any substantial gainful 
occupation.  He reported that he last worked full-time in 
March 2000.  He had worked at EDS Electronic Data Systems as 
a business analyst from June 1998 to March 2000.  He 
indicated that he did not expect to receive disability 
retirement benefits.  His highest education level was some 
post high school technical courses.  Employer information 
received from EDS indicated that the veteran was a help desk 
analyst who was on short-term disability from March 2000 
until September 2000 when he went on long-term disability 
without health benefits.  

In a March 2006 VA psychiatric clinic medical record the VA 
psychiatrist assigned a GAF score of 45 for the veteran's 
PTSD and opined that the veteran was clearly unemployable 
because of his PTSD and did not appear employable in the near 
or foreseeable future.

In a May 2007 VA psychiatric clinic medical record, the 
examining physician, who diagnosed chronic PTSD and 
depression not otherwise stated and assigned a GAF score of 
44, opined that, given the severity of the veteran's acute 
presentation and chronic symptoms of PTSD and depression, it 
was her clinical opinion that the veteran was fully disabled 
by his psychiatric illness and was unemployable.

The Board finds that the two opinions of VA psychiatrists in 
March 2006 and May 2007 are sufficient evidence to show that 
the veteran is unable to secure or follow a substantially 
gainful occupation as a result of his service-connected 
disabilities.  These VA medical opinions also corroborate and 
bolster the private opinion on unemployability delivered back 
in 2003.  Therefore, the Board finds that a total disability 
rating based upon individual unemployability is warranted in 
this case.





	(CONTINUED ON NEXT PAGE)








ORDER

Entitlement to a rating of 70 percent, but no higher, for 
PTSD is granted, subject to the regulations governing the 
payment of monetary awards.

Entitlement to a rating in excess of 20 percent for diabetes 
mellitus, type II, with erectile dysfunction, and diabetic 
nephropathy (herbicide), is denied.

Entitlement to a rating in excess of 10 percent for 
peripheral neuropathy of the left leg is denied.

Entitlement to a rating in excess of 10 percent for 
peripheral neuropathy of the right leg is denied.

Entitlement to a total disability rating based upon 
individual unemployability is granted, subject to the 
criteria governing the award of monetary benefits.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


